

Exhibit 10.02




SECOND AMENDMENT
TO LOAN AGREEMENT


THIS AMENDMENT TO AMENDMENT TO LOAN AGREEMENT (the “Second Amendment
Agreement”), is made and entered into, as of April 3, 2020 (the “Effective
Date”) by and between Nikko Chemicals Co., Ltd. (“Lender”) and Amyris, Inc.
(“Borrower”). Except as otherwise defined herein, all capitalized terms in this
Amendment have the same meaning as set forth in the Loan Agreement as amended by
the First Amendment Agreement (as defined below).
WHEREAS, the parties hereto entered into a Loan Agreement dated December 19,
2019 (the “Loan Agreement”);
WHEREAS, the parties hereto entered into an Amendment to Loan Agreement dated
March 12, 2020 (the “First Amendment Agreement”); and
WHEREAS, the parties hereto desire to confirm and amend certain terms of the
Loan Agreement and the First Amendment Agreement.
NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are here acknowledged, the parties hereto hereby agree and
confirm as follows:
1.  Payment. The repayment date of the Principal under Section 3(1) of the Loan
Agreement shall be “April 30, 2020” (the “Maturity Date”), rather than March 31,
2020. Upon the execution of this Amendment, Borrower shall make an outstanding
payment of all of the Interest under the Loan Agreement and the First Amendment
Agreement which shall be US$55,718.74. Any Interest on the Second Amendment
Agreement shall be payable on the Maturity Date. Notwithstanding above, all
outstanding Loan and Interest shall be prepaid upon closing of the Borrower’s
fundraising in the amount of $70,000,000.00 or more.


2.  Effective Date. This Agreement shall be effective as of the Effective Date
(subject to Borrower’s full payment under Paragraph 4 to Lender). Except as
expressly amended in this Agreement, any other terms and conditions shall remain
unchanged and continue to be in full force and effect.







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 NIKKO CHEMICALS CO., LTD. 


 By: /s/ Shizuo Ukaji___________________
  Name: Shizuo Ukaji  Title: President & Chief Executive Officer     


AMYRIS, INC.
By: 


_/s/ John Melo_________________
Name: John MeloTitle: President & Chief Executive Officer

         

